UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (the “Exchange Act”) For the quarterly period ended February 28, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-146675 LUCKY BOY SILVER CORP. (Exact name of small business issuer in its charter) Nevada 27-3787574 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7230 Indian Creek Ln., Ste 201, Las Vegas, NV (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (702) 839-4029 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) ofthe Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct).Yeso No x PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 74,153,214 shares of common stock as of April 20, 2011 - ii - PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ii ITEM 1. FINANCIAL STATEMENTS ii ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4T. CONTROLS AND PROCEDURES 16 PART II – OTHER INFORMATION 16 ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. [REMOVED AND RESERVED] 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 25 SIGNATURES 26 - iii - PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LUCKY BOY SIVLER, CORP. (FKA Sierra Ventures, Inc.) (An Exploration Stage Company) TABLE OF CONTENTS Page Balance Sheets – February 28, 2011 and May 31, 2010 2 Statements of Operations for the three and nine months ended February 28, 2011 and 2010 and for the period October 19, 2006 (Inception) to February 28, 2011 3 Statements of Stockholder’s Equity (Deficit) for the period October 19, 2006 (Inception) to February 28, 2011 4 Statements of Cash Flows for the nine months ended February, 2011 and 2010 and for the period October 19, 2006 (Inception) to February 28, 2011 5 Notes to Financial Statements
